Citation Nr: 0418005	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  03-29 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation higher than 50 percent 
for a post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgianne Bolinger, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
July 1971.  Service in Vietnam for approximately 19 months is 
indicated by the evidence of record.  The veteran's DD Form 
214 indicates the veteran was awarded the National Defense 
Service Medal, the Vietnam Campaign Medal, the Vietnam 
Service Medal, the Aircraft Crewman Badge, the Good Conduct 
Medal, and the Bronze Star with one Oak Leaf Cluster but no 
Combat V, and the Expert Rifleman Badge (M-16).  There is no 
record that the veteran was ever wounded.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  By this decision, the RO granted 
service connection for PTSD and awarded a 30 percent rating, 
effective from November 28, 2001.  Thereafter, by a September 
2003 decision, the RO awarded a 50 percent rating, effective 
from November 28, 2001.

As will be shown below, the veteran's representative has on 
several occasions raised the possibility of a claim for 
entitlement to total disability evaluation based on 
individual unemployability (TDIU).  As that issue has not be 
developed for appellate review, it is referred to the RO.


FINDING OF FACT

The veteran's PTSD has likely caused occupational and social 
impairment with deficiencies in most areas, such as work, 
family relationships, judgment, and mood; he does not 
experience total occupational and social impairment.




CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.7, 4.130 (Diagnostic Code 9411) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran filed a claim for, inter alia, a "nervous 
condition" in August 1971, the same month in which he was 
discharged from active duty.  The report of a VA psychiatric 
examination given in September 1971 noted that the veteran 
reported that his nerves bothered him, explaining that he had 
a bad temper.  The examiner noted that the veteran's social 
adjustment seemed fairly good, as the veteran reported having 
lots of friends and liked to go to parties.  The examiner 
noted the veteran's industrial adjustment was only fair, 
having just begun working after taking some weeks off after 
leaving service.  The examiner reported that the veteran told 
him he had a quick, violent temper and that he had been 
arrested two or three times before entering service, but that 
he did not want to talk about that.  The examiner provided a 
psychiatric diagnosis of "emotionally unstable and dependent 
personality."  The claim was denied by a rating decision 
dated in October 1971.

The veteran's original claim for entitlement to service 
connection for PTSD was received by the RO on November 28, 
2001.  In a letter dated in March 2002, the veteran's 
representative provided as evidence of the veteran's personal 
stressors:  photos allegedly taken by the veteran in Vietnam; 
a newspaper article about a massacre at an Army base in 
Vietnam, but without evidence that the veteran was present 
there at the time; a copy of a letter from a friend that the 
veteran received after returning from Vietnam, advising the 
veteran of the deaths of friends; a copy of a citation 
awarding the veteran a first Air Medal award (without Combat 
V), indicating that the award was based on the number of 
flights flown (strike/flight award), but not on the nature of 
the flights; and two photocopies of the veteran's second 
through twelfth strike/flight Air Medal awards, also without 
Combat V.  In a letter dated in May 2002 the veteran's 
representative noted that the veteran's recently received DA 
Form 20 showed an entry that indicated the veteran had been 
awarded a Combat Infantry Badge (CIB), proving the veteran 
had been in actual combat.  The DA Form 20 shows an entry for 
the award of the Aircraft Crewman Badge (ACB) which has been 
crossed out and replaced with the award of the Combat 
Infantry Badge.  The DA Form 20 shows the veteran's military 
occupational specialty (MOS) has been 94B20 (cook), 76V20 
(equipment storage specialist), and 67A1F (gunner).  The 
veteran's DD Form 214 shows the veteran's MOS was 76Y20, 
Armorer Unit Supply.  (There is no evidence of record that 
the veteran ever held the infantryman MOS required for award 
of the CIB.)

Of record are lay statements of five individuals, including 
the veteran's daughter and a cousin.  The veteran worked for 
R.T., who stated that he had known the veteran nearly all 
R.T.'s life.  R.T. stated that the only way the veteran was 
able to keep working was to switch from one job site to 
another, because of his conflicts with supervisors.  R.T. 
also observed that the veteran seems depressed all the time, 
is very defensive, has panic attacks, is frightened by loud 
and unexpected noises, is suspicious of strangers, is 
distrustful of others, dislikes Asians and blacks, and is not 
able to adapt to stressful situations.

The veteran's cousin, H.O., said in his statement that the 
veteran is obsessed by all things related to Vietnam, and 
that he was "a totally different person" on returning from 
Vietnam.  H.O. observed that the veteran is suspicious, 
distrustful of others, is always on guard, and is unable to 
interact with others, except for fellow Vietnam veterans.  
H.O. also noted that the veteran suffers nightmares and 
flashbacks, is irritable 50 percent of the time, has severe 
mood swings, and has a hot temper, displaying fits of anger 
at times, and that he defies authority.  H.O. stated that, in 
his opinion, the veteran experiences survivor guilt. 

In his statement, longtime friend B.R. noted that the veteran 
cannot put Vietnam behind him, that he is always on guard, is 
hot-tempered, and gets very worked up at times, especially in 
stressful situations.  B.R. noted that the veteran has very 
few, if any, close friends, with the exception of other 
Vietnam veterans.  According to B.R., the veteran does not 
like to be around Asians, and loud thunder causes him to be 
on edge or on guard.

The veteran's daughter, K.S., stated that the veteran 
experiences flashbacks, prefers to be by himself, is obsessed 
with Vietnam memorabilia, is always "on guard," reacts with 
a startle to sudden noises, and is obsessive about security, 
as evidenced by constantly checking that doors and windows 
are locked.  K.S. noted that the veteran is moody, has fits 
of anger, and won't eat rice or even allow it in the house 
because it reminds him of Vietnam.  K.S. also stated that the 
veteran has no close friends except for fellow veterans, and 
that the veteran "has enough guns and ammunition to supply a 
small army" in order to protect his family if needed.

Another longtime friend, J.F., tells in his statement of the 
veteran being always on guard, depressed, irritable, and 
living in isolation.  

Also of record are VA treatment notes dated from March 
through July 1993.  Those notes record the veteran's 
difficulty in sleeping, coping with guilt feelings from 
Vietnam, and difficulty controlling his anger.  The counselor 
noted that the veteran needed assistance with anger control 
and coping skills.  After approximately five counseling 
sessions, the final treatment note, dated in July 1993, noted 
the case was closed because there had been no contact with 
the veteran in more than 30 days.

The veteran was afforded a VA examination in May 2002.  The 
examiner noted that the veteran was somewhat nervous, but 
exhibited no abnormal movements or speech.  The veteran was 
oriented as to time, place and person.  He was mildly 
depressed, with appropriate affect, and displayed no 
delusions and no suicidal or homicidal ideation.  The 
examiner noted that the veteran's thought process was 
logical, sequential, and pertinent, and that he had no 
auditory hallucinations, but he had visual hallucinations 
with flashbacks.  The veteran exhibited good memory and 
demonstrated good abstract thinking.  The examiner diagnosed 
the veteran with PTSD and assigned a current GAF score of 60, 
and a score of 62 over the past year.  The examiner 
determined that the veteran was mildly impaired, as he had 
mild difficulty at work and much difficulty with 
relationships and socialization.  The examiner also 
recommended that the veteran see a psychiatrist for 
medication management, as well as psychotherapy.

The veteran was awarded service connection for PTSD in a 
rating decision dated in June 2002.  The veteran was rated as 
30 percent disabled from November 28, 2001.

In a notice of disagreement (NOD) filed by the veteran's 
representative in November 2002, the representative contended 
that much of the evidence of record was not considered, and 
that the veteran should have been rated as 70 percent 
disabled.  The veteran's representative cited the various 
PTSD symptoms in evidence, and then presented an unsupported 
allegation that the veteran, who lost 52 of his buddies 
killed in action, was "one of the unfortunate souls who was 
responsible for removing the human carnage from the debacle 
at FSB Mary Ann."  The representative concluded that the 
veteran should be rated at 70 percent for his PTSD, with an 
effective date of November 28, 2001.

Correspondence received from the veteran's representative in 
June 2003 forwarded treatment notes from the veteran's 
private therapist, P.P., LCSW, consisting of the records of 
five one-hour sessions occurring between December 2002 and 
March 2003.  Those records show the veteran reported to P.P. 
that he was "30 percent service-connected for wounds and 
scars," and reported that he had trouble sleeping, getting 
along with other people, and could not handle supervision 
from his bosses at work.  The therapist noted that the 
veteran's hygiene was good, that he dressed appropriately, 
was guarded and controlling, made inappropriate eye contact, 
exhibited fast and pressured speech, showed impaired insight 
into the issues discussed, and showed delusion.  The 
therapist also noted no homicidal thoughts or suicidal 
ideation.  The veteran reported to the therapist that he 
couldn't get close to anyone, and that he had had encounters, 
both at work and elsewhere, that resulted in his attacking 
others on several occasions.  

The veteran was afforded a formal hearing conducted before a 
Decision Review Officer at the RO in June 2003.  The veteran 
reiterated many of the PTSD symptoms he exhibited, adding a 
description of a flashback, and relating the suicides of 
three of his buddies.  The veteran also complained that the 
VA examiner who had examined him in May 2002 was ineffective 
because English was not her native language, which, the 
veteran claimed, created a barrier to effective communication 
and therefore resulted in a flawed result.  

As a result of the veteran's concerns that his May 2002 
examination was flawed, in July 2003 the RO requested another 
VA examination to determine the level of impairment.  The 
RO's examination request noted that the earlier VA examiner's 
GAF score of 60 was asserted by the veteran to be too high.  

The veteran was afforded a second VA examination in July 
2003.  The examiner noted the veteran's history of present 
illness, as discussed above, and noted that the veteran 
reported panic attacks sometimes when he got nervous.  The 
examiner noted other psychiatric symptoms, including 
depression, decreased energy and decreased sleep and 
appetite, trouble with memory and concentration, feelings of 
hopelessness and helplessness, and that the veteran has 
survival guilt.  The veteran denied suicidal ideation, though 
he talked about having suicidal thoughts on which he claimed 
he would never act.  The veteran reported that he worries 
excessively about anything, and that his symptoms have 
affected his ability to work due to decreased energy and 
concentration, low frustration tolerance, and because he 
cannot relate to people.  On examination, the examiner noted 
that the veteran was pleasant and cooperative, with no 
abnormal movements seen.  He exhibited normal tone, rate, 
rhythm, and volume of speech.  The examiner reported the 
veteran's mood was nervous, and affect was appropriate.  
Thought process was reported as logical, sequential, and 
pertinent.  His thought content was negative for suicidal or 
homicidal ideation, and negative for auditory or visual 
hallucinations.  He was observed to be alert and oriented at 
to place, person, and time, and exhibited good memory.  The 
examiner diagnosed the veteran with PTSD and assigned a 
current GAF score of 60, with a score of 65 over the years.  
The examiner concluded that the veteran is moderately to 
severely impaired in working and socializations, but mildly 
impaired in his relationships with his family.  The examiner 
also recommended that the veteran see a psychiatrist for 
medication management and join a PTSD group.

In a Decision Review Officer Decision dated in September 2003 
the veteran was awarded an evaluation of 50 percent 
disability, effective November 28, 2001.  

In an October 2003 letter to the veteran, the RO requested 
information regarding any additional medical evidence that 
may be germane to his claim.  In a response dated in October 
2003 the veteran's representative noted that the veteran had 
not had any treatment for his PTSD since June 2003, and that 
any records had been previously provided.  The veteran's 
representative also stated that the veteran had indicated to 
her that he would return for counseling with P.P., and that, 
if he does, records would be provided.  The record contains 
no additional treatment records from P.P.

At an October 2003 Board hearing, the veteran reported his 
symptoms and experiences, including the description of an 
incident where he pistol-whipped a young man conversing with 
his teen-age daughter late one night in their front yard.  
The veteran's wife also testified as to her observations of 
the veteran in their 31 years of marriage.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (2003).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's claim for a higher evaluation for PTSD is an 
original claim that was placed in appellate status by a 
Notice of Disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's PTSD has been rated as 50 percent disabling 
under Diagnostic Code 9411.  38 C.F.R. § 4.130.  Under 
Diagnostic Code 9411, a 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory (e.g. retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessed rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

Finally, a 100 percent evaluation is assignable where there 
is total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

In assessing the evidence of record, the Board notes that the 
GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), p. 32).  A GAF score of 51 - 60 is 
defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers."  A 
GAF score of 61 - 70 is defined as "Some mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."

The evidence is mixed and inconclusive in that there are 
disagreements between assigned GAF scores and the findings of 
the two VA examiners, and the veteran's own therapist.  The 
VA examination report of May 2002 assigned a current GAF 
score of 60, and a score of 62 over the past year.  The 
examiner determined that the veteran is mildly impaired, as 
he had mild difficulty at work and much difficulty with 
relationships and socialization.  The report of the July 2003 
VA examination assigned an identical current GAF score of 60, 
with a similar score of 65 over the years.  That examiner 
concluded that the veteran was moderately to severely 
impaired in working and socializations, but only mildly 
impaired in his relationships with his family.  

The veteran's own therapist, P.P., found that the veteran's 
hygiene was good, that he dressed appropriately, was guarded 
and controlling, made inappropriate eye contact, exhibited 
fast and pressured speech, showed impaired insight into the 
issues discussed, and showed delusion.  She also noted no 
homicidal thoughts or suicidal ideation.  The veteran 
reported to her that he could not get close to anyone, and 
that he had had several encounters, both at work and 
elsewhere, that resulted in his attacking others.  While the 
assessment by the veteran's private therapist is somewhat at 
odds with the VA examiners' assigned GAF scores, it is in 
many ways consistent with the objective evaluations of the VA 
examiners.  

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of the doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the doctrine of reasonable doubt, and 
finds that, in light of the disparity between assigned GAF 
scores and the findings of the two VA examiners and the 
veteran's own therapist, as well as the lay statements and 
hearing testimony in evidence, the record provides at least 
an approximate balance of evidence in assessing whether the 
veteran is 50 percent or 70 percent disabled.  Therefore, on 
the basis of the above analysis, and after consideration of 
all of the evidence, including the veteran's testimony 
regarding the effect of his symptoms on his ability to 
function, the Board finds it is at least as likely as not 
that the veteran's symptoms cause impairment that 
approximates the criteria for the 70 percent rating.  This is 
especially so with regard to the veteran's inability to 
function independently, appropriately, and effectively.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7 (2003); Gilbert, 
supra, at 57-58.  Although the GAF scores and several of the 
veteran's symptoms are indicative of the criteria for a lower 
rating, the Board finds that his testimony regarding problems 
with impulse control and overall functioning in a work 
situation, when considered in conjunction with some of the 
salient examination findings, supports an award of 70 
percent.

The Board nevertheless finds that the evidence does not 
support a finding that the veteran is 100 percent disabled.  
At worst, the veteran has been assessed as moderately to 
severely impaired in working and social situations.  There is 
no evidence of gross impairment in thought processes or 
communication; no persistent delusions or hallucinations; no 
grossly inappropriate behavior, except on rare occasion; some 
evidence of, but not persistent, danger of hurting self or 
others; no evidence of inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); no evidence of disorientation to time or place; and 
no evidence of memory loss for names of close relatives, own 
occupation, or own name.  The Board finds support for this 
conclusion in the commentary provided at the time the 
criteria used to evaluate mental disorders was amended in 
October 1996.  Specifically, it was noted that PTSD was not 
to be rated under a separate formula based on the frequency 
of symptoms particular to PTSD.  Rather, the comments noted 
that it is not the symptoms, but their effects, that 
determine the level of impairment.  See 61 Fed. Reg. 52,697 
(October 8, 1996).  Further, the point was made that the 
severity of the effects of a mental disorder determine the 
rating, and that to be assigned a 100 percent rating, a 
mental disorder must cause total occupational and social 
impairment.  Id.  The evidence here clearly shows that the 
effects of the veteran's mental disorder do not cause total 
occupational and social impairment.  No examiner has 
concluded that he is totally disabled.  The GAF scores and 
characterizations of the effects of his disability 
approximate a level of disability less than total.  

With reasonable doubt resolved in the veteran's favor, a 70 
percent rating can be said to be reflective of the veteran's 
disability from November 28, 2001, the date of the veteran's 
initial claim for service connection for PTSD.  

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the processing of veterans' claims.  In adjudicating 
this veteran's claim the Board has considered the provisions 
of the VCAA.  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2002, shortly after the veteran's claim was received.  

Specifically regarding VA's duty to notify, the February 2002 
notification to the veteran, and another letter a week later, 
apprised him of what the evidence must show to establish 
entitlement to service connection for PTSD, what additional 
evidence and/or information was needed from the veteran, what 
information VA would assist in obtaining on the veteran's 
behalf, and where the veteran was to send the information 
sought.  VAOPGCPREC 8-2003.  Additionally, the RO informed 
the veteran of the results of its rating decisions, and the 
procedural steps necessary to appeal.  The RO provided a 
statement of the case (SOC) and the results of the RO's 
reviews.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records (SMRs), and 
the veteran's service records.  The veteran provided, and the 
RO incorporated into the record for consideration, various 
pieces of evidence discussed above.  The veteran was also 
afforded two VA medical examinations.  Given the standard of 
the regulation, the Board finds that VA has no duty to inform 
or assist that was unmet.


ORDER

Entitlement to a 70 percent disability rating for PTSD is 
granted from November 28, 2001, subject to the law and 
regulations governing the payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



